FILED
                             NOT FOR PUBLICATION                           MAR 21 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GULAM MOSTOFA,                                   No. 09-72047

               Petitioner,                       Agency No. A070-187-723

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Gulam Mostofa, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. He v. Gonzales, 501

F.3d 1128, 1130-31 (9th Cir. 2007). We deny the petition for review.

      The BIA did not abuse its discretion by denying Mostofa’s motion to reopen

as untimely where the motion was filed over six years after the BIA’s final

administrative order, see 8 C.F.R. § 1003.2(c)(2), and Mostofa failed to establish

changed circumstances in Bangladesh to qualify for the regulatory exception to the

time limitation for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); see

also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is

. . . whether circumstances have changed sufficiently that a petitioner who

previously did not have a legitimate claim for asylum now has a well-founded fear

of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72047